State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520439
________________________________

In the Matter of the Claim of
   DANIEL A. CEA,
                    Appellant.

LAKELAND CENTRAL SCHOOL
   DISTRICT,                                MEMORANDUM AND ORDER
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., Egan Jr., Rose and Clark, JJ.

                             __________


     Daniel A. Cea, Cortland Manor, appellant pro se.

      Shaw, Perelson, May & Lambert, LLP, Poughkeepsie (Steven M.
Latino of counsel), for Lakeland Central School District,
respondent.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for Commissioner of Labor, respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed June 17, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

     Lahtinen, J.P., Egan Jr., Rose and Clark, JJ., concur.
                        -2-                  520439

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court